Citation Nr: 1810316	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  07-11 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation, in excess of 10 percent prior to November 19, 2012, and in excess of 30 percent thereafter for the C5 - C6 herniated nucleus pulposus disability.  

2.  Entitlement to an initial compensable evaluation for a bilateral hearing loss disability.

3.  Entitlement to an initial evaluation, in excess of 10 percent, for a hypertension disability. 

4.  Entitlement to an increased evaluation, in excess of 10 percent prior to December 30, 2011, and in excess of 30 percent thereafter for ventricular ectopy, cardiomyopathy, and probable myocardial bridge of the left anterior descending coronary artery. 
	



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air Force, with active duty service from May 1966 through July 2005. 

This appeal comes to the Board of Veterans' Appeals ("Board") from an August 2005 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Louisville, Kentucky.  Jurisdiction of the claim presently resides with the RO in Pittsburg, Pennsylvania (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran's appeal has previously been before the Board.  In December 2008, the Board remanded the Veteran's claims to the AOJ for further development.  Specifically, the AOJ was directed to provide the Veteran with updated examinations to assess the severity of his service connected disabilities.  A review of the claims file indicates that the AOJ has not substantially complied with the Board's December 2008 remand directives and, as such, a second remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, during the pendency of the Board's prior remand, the Veteran has been awarded entitlement to service connection for a right knee disability.  The AOJ awarded the Veteran entitlement to service connection for right knee arthritis, and assigned a 20 percent evaluation, effective August 1, 2005.  As such, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement ("NOD") must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date);  See also 38 C.F.R. § 20.200.

The Veteran testified before the undersigned Veterans Law Judge at an October 2007 Travel Board hearing, held at the RO in Detroit, Michigan.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, the Veteran's claim must be remanded in order to ensure that VA has adequately assisted the Veteran in the development of his claim.

In the Board's December 2008 remand, the AOJ was directed to afford the Veteran updated VA examinations to assess the severity of his service connected disabilities.  While many of the requested examinations were performed, it appears the AOJ has yet to obtain an adequate evaluation of the Veteran's bilateral hearing loss disability.  In January 2012, an examination was obtained, but it did not adhere to VA regulations concerning the evaluations of hearing loss disabilities.  Thus, the AOJ made a second attempt at securing an adequate examination. 

In July 2017, the AOJ sent notice to the Veteran that an examination would be scheduled to assess the current severity of his bilateral hearing loss disability.  In this notification, the AOJ alerted the Veteran that the examination would be carried out by a contractor, and further stated that the Foreign Medical Program ("FMP") will no longer reimburse the Veteran for any travel expenses associated with the examination.  However, the July 2017 notification letter did not alert the Veteran as to the time, place, or date of the audiological examination.  

Thereafter, in a December 2017 Supplemental Statement of the Case ("SSOC"), the AOJ continued to deny the Veteran's claim for an increased evaluation of the service connected bilateral hearing loss disability.  In explaining their denial, the AOJ stated the Veteran did not appear for his audiological examination and did not provide good cause as to why.  However, the Board finds no evidence of record which indicated that the Veteran ever received notice of his audiological examination.  As such, the Board finds that another remand is required in order to afford the Veteran an audiological evaluation. 

Additionally, after reviewing the other examinations afforded to the Veteran, the Board finds the AOJ has not fully complied with the duty to assist in obtaining relevant records of medical treatment.  In reviewing the responsive examinations, the Board observes that the examiners based their findings on both a physical examination of the Veteran, in addition to a review of the Veteran's medical treatment records.  For example, the physician who conducted the December 2011 cardiac examination reported that his opinion was based upon a review of VA medical records, the physical examination of the Veteran, and a review of the physicians personal treatment records for the Veteran, dating back to February 2004.  However, the Board observes that there are no medical records associated with the Veteran's electronic claims file dated since the December 2008 remand. 

Similarly, the physician who conducted the Veteran's November 2012 orthopedic examination referenced medical records pertaining to the cervical spine disability which are not of record.  These records are particularly relevant to the Veteran's claim for an increased evaluation because in order to meet the criteria for an increased 40 percent disability evaluation, there has to be evidence of unfavorable ankylosis of the cervical spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5242, Note (2).

As such, the Board finds that the Veteran claims for increased evaluations of his cervical spine disability, hypertension, and ventricular ectopy must be remanded in order allow the Veteran an opportunity to submit any updated medical records in support of his claims. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the veteran a notice letter in connection with all his claims for higher initial ratings on appeal, that comply with the applicable duty to notify and assist provisions pursuant to 38 C.F.R. § 3.159(b) and (c).  

In this notification, the AOJ should advise the Veteran of the information and evidence needed to substantiate and complete his claims for increased evaluations of his service connected disabilities, including what part of that evidence he is to provide and what part VA can attempt to obtain on his behalf.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

2.  The AOJ should then provide the Veteran with an appropriate VA audiology examination to ascertain the current severity and manifestations of the service connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner must also discuss the effect of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.  The appropriate Disability Benefits Questionnaire ("DBQ") for hearing loss must be utilized.  An explanation for all opinions must be provided.

3.  The AOJ should then review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a SSOC and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


